Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 18-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “machine-readable medium” is interpreted to include at least signals per se (see Applicant’s Specification pg. 5, which states “. . . a machine-readable medium may include . . . electrical, optical, acoustical or other forms of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.), and others).  Examiner suggests amending the claims to recite “non-transitory computer readable medium instead.

Allowable Subject Matter
Claim(s) 1-17 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
LI, et al., "Interactive Image Segmentation with Latent Diversity", Intel Labs; CVPR 2018 (provided by Applicant on 9/26/2019), which discloses combining user input with compressed features as input to a segmentation neural network to produce a plurality of segmentations (see Li Fig. 1 and pg.3, where user mouse click input is combined with VGG features for the segmentation network to produce the diverse segmentations), but does not disclose, nor combine to render obvious, all the limitations of the independent claims.
Jain, Suyog Dutt, Bo Xiong, and Kristen Grauman. "FusionSeg: Learning to Combine Motion and Appearance for Fully Automatic Segmentation of Generic Objects in Videos." 2017 IEEE Conference on Computer Vision and Pattern Recognition (CVPR). IEEE, 2017, which discloses incorporating motion data with the image data as inputs to the segmentation neural network (see Jain Fig. 2 and 2119, where both the image and optical flow are inputs to the CNN).
Lee, US 2020/0143171 A1, which discloses an interactive segmentation of video sequences (see Lee Abstract, Fig. 7, and paras. 0116-0121, where the user clicks the video frames to provide annotations for the neural network), but does not disclose, nor combine to render obvious, all the limitations of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rhodes, Anthony D., and Manan Goel. "High Fidelity Interactive Video Segmentation Using Tensor Decomposition, Boundary Loss, Convolutional Tessellations, and Context-Aware Skip Connections." European Conference on Visual Media Production. 2020, authored by the inventors, provides important context to the claimed invention by describing similar artificial intelligence subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW M MOYER/Primary Examiner, Art Unit 2663